


Exhibit 10.22

Quanterix Corporation

2018 Non-Employee Director Compensation Policy

 

Effective as of January 1, 2018

 

I.                                        Overview

 

The Board of Directors (the “Board”) of Quanterix Corporation (the “Company”)
has approved this 2018 Non-Employee Director Compensation Policy (the “Policy”)
to provide an inducement to attract and retain the services of qualified persons
to serve as directors.

 

II.            Eligibility

 

This Policy shall apply to each director of the Board who is not an employee of,
or compensated consultant to, the Company or any of its Affiliates (as defined
in the 2017 Employee, Director and Consultant Equity Incentive Plan (“the
Plan”)) (a “Non-Employee Director”).  Employees of the Company and their
affiliates are not eligible to receive compensation under this Policy.

 

III.                              Director Compensation

 

The following is a description of the compensation arrangements under which our
Non-Employee Directors are compensated for their service as directors, including
as members of the various committees of our Board, consisting of the cash
retainers described in Section III.A and the equity awards described in
Section III.B.

 

A.            Cash Compensation

 

1.              Terms for Cash Payment

 

Subject to Section III.A.2, each Non-Employee Director shall receive the
following annual cash compensation for his or her service on the Board and
committees of the Board:

 

Base Board Retainer

 

$

35,000

 

Additional Lead Director/Non-Employee Board Chairman Retainer

 

$

20,000

 

Additional Audit Committee Chairman Retainer

 

$

20,000

 

Additional Compensation Committee Chairman Retainer

 

$

12,000

 

Additional Nominating and Governance Committee Chairman Retainer

 

$

10,000

 

Additional Audit Committee Member Retainer

 

$

7,500

 

Additional Compensation Committee Member Retainer

 

$

6,000

 

Additional Nominating and Governance Committee Member Retainer

 

$

5,000

 

 

Cash payments to Non-Employee Directors shall be paid quarterly in arrears on
the first Company payroll date following the end of the fiscal quarter to which
service relates (each, a “Payment Date”).

 

Each Non-Employee Director: (i) who is elected or appointed to the Board after
the date hereof or (ii) ceases to be a Non-Employee Director during a fiscal
quarter, shall receive a prorated cash

 

--------------------------------------------------------------------------------



 

retainer for the portion of such partial fiscal quarter during which he or she
served on the Board or a committee of the Board (the “Prorated Retainer”). The
Prorated Retainer shall be an amount equal to the product of (A) the aggregate
amount payable in respect of such Non-Employee Director’s service for a full
fiscal quarter multiplied by (B) a fraction, the numerator of which is (x) the
number of days during such fiscal quarter which the Non-Employee Director served
on the Board or committees, and the denominator of which is (y) the total number
of days during such fiscal quarter.  The Prorated Retainer shall be paid on
first Payment Date following such fiscal quarter.

 

2.              Election for Equity in Lieu of Cash Retainers

 

Prior to the end of each calendar year, each Non-Employee Director shall make an
annual election by delivery to the Company of an election form, substantially in
the form attached hereto as Exhibit A (the “Election Form”), with respect to
cash retainers for the following calendar year, indicating whether he or she
elects to receive the retainers in cash, as described in Section III.A.1, or in
the Company’s common stock, $0.001 par value per share (“Common Stock”), in lieu
of the cash retainers.  If no election has been made as of the first day of the
year, the Non-Employee Director shall receive all retainers in cash as set forth
in Section III.A.1 or, if a previous election has been made to receive Common
Stock in lieu of the cash retainers, such election shall remain in effect for
subsequent calendar years until such election is changed by the completion,
signature and delivery to the Company of a new Election Form, in accordance with
the terms of this Policy. Each newly elected or appointed Non-Employee Director
shall make an election prior to, or within 30 days of, his or her initial
appointment or election to the Board, for the remainder of the year of such
appointment or election, whether to receive the retainers in cash or in Common
Stock.

 

In the event an election is made to receive Common Stock in lieu of cash
retainers, such director shall automatically be granted, without any further
action by the Board, on the first trading day following each fiscal quarter a
number of shares of Common Stock having an aggregate fair market value equal to
the aggregate amount of such Non-Employee Director’s cash retainer for such
fiscal quarter, determined by dividing (A) the aggregate amount of the retainers
by (B) the Fair Market Value (as defined in the Plan) of the Common Stock on
such trading day.

 

All Common Stock granted to Non-Employee Directors under this Policy shall be
granted under the Plan and will be subject to the terms and conditions set forth
in the Plan.

 

B.            Equity Compensation

 

1.              Annual Equity Awards

 

Each Non-Employee Director will automatically be granted, without any further
action by the Board, on the first trading day of each fiscal year, (A) a
non-qualified stock option (the “Options”) to purchase 7,900 shares of Common
Stock at an exercise price equal to the Fair Market Value as of such grant date
and (B) 2,270 restricted stock units (each RSU relating to one (1) share of
Common Stock) (“RSUs”) (collectively, the “Annual Awards”).  The Annual Awards
shall become vested in full on December 31st of the year in which such awards
were granted, provided that the Non-Employee Director is a director of the
Company on the applicable vesting date.

 

2

--------------------------------------------------------------------------------



 

2.              Initial Equity Awards for Newly Elected Directors

 

Upon initial election or appointment of a Non-Employee Director to the Board,
such Non-Employee Director will automatically be granted, on his or her election
or appointment date, without any further action by the Board, (A) 15,800 Options
at an exercise price equal to the Fair Market Value as of such grant date and
(B) 4,540 RSUs (collectively, the “Initial Awards”). The Options granted
pursuant to Initial Awards shall vest over a three-year period, with one-third
vesting on the first anniversary of the applicable grant date, and the remainder
vesting over the following two years in 24 successive equal monthly installments
at the end of each month until the third anniversary of such grant date,
provided that the Non-Employee Director is a director of the Company on the
applicable vesting date.  The RSUs granted pursuant to Initial Awards shall vest
over a three-year period, with one-third vesting on each of the first, second,
and third anniversaries of the applicable grant date, provided that the
Non-Employee Director is a director of the Company on the applicable vesting
date.

 

All Annual Awards and Initial Awards granted to Non-Employee Directors under
this Policy shall be granted under the Plan, and will be subject to the terms
and conditions set forth in the Plan, and the form of Stock Option Agreement and
form of Restricted Stock Unit Agreement, each as approved by the Board.

 

C.            Expense Reimbursement

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board and its committees or in connection with other business
related to the Board.  Each Non-Employee Director shall also be reimbursed for
his or her reasonable out-of-pocket business expenses authorized by the Board or
one of its committees that are incurred in connection with attendance at
meetings with the Company’s management. Each Non-Employee Director shall abide
by the Company’s travel and other policies applicable to Company personnel.

 

IV.                               Policy Review / Amendments

 

The Compensation Committee or the Board shall review this Policy from time to
time to assess whether any amendments in the type and amount of compensation
provided herein should be adjusted in order to fulfill the objectives of this
Policy.  This Policy may only be amended by the Board.

 

3

--------------------------------------------------------------------------------



EXHIBIT A

 

QUANTERIX CORPORATION

 

NON-EMPLOYEE DIRECTOR COMPENSATION ELECTION FORM

 

In accordance with the Director Compensation Policy, effective January 1, 2018
(the “Policy”), of Quanterix Corporation (the “Company”), the undersigned hereby
makes the following election for the period from January 1,      through
December 31,      (the “Period”) with respect to the non-employee director board
and committee cash retainers (the “Retainers”) to be earned by the undersigned
during the Period:

 

I elect to receive my Retainers during the Period (please check one of the
following):

 

o in cash

 

o in the  Company’s common stock, $0.001 par value per share (“Common Stock”)

 

In accordance with the Policy, Common Stock shall be granted quarterly in
arrears on the first trading day following the end of the fiscal quarter to
which service relates and the undersigned shall be granted automatically and
without any further action required by the Board of Directors (“Board”) under
the Company’s 2017 Employee, Director and Consultant Equity Incentive Plan or
any successor plan (the “Plan”) a number of shares of Common Stock having an
aggregate fair market value equal to the aggregate amount of the Retainers for
such fiscal quarter, determined by dividing (A) the aggregate amount of the
Retainers by (B) the Fair Market Value (as defined in the Plan) of the Common
Stock on such trading day (rounded down to the nearest whole share), in lieu of
the aggregate amount of the Retainers that would otherwise be paid in cash in
respect of such fiscal quarter.

 

 

 

 

 

 

Signature

 

Print Name

 

Date

 

--------------------------------------------------------------------------------
